

117 HR 1679 IH: Western Water Security Act
U.S. House of Representatives
2021-03-09
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



I117th CONGRESS1st SessionH. R. 1679IN THE HOUSE OF REPRESENTATIVESMarch 9, 2021Mrs. Boebert (for herself, Mr. Amodei, Mr. Biggs, Mr. Buck, Mr. Estes, Mr. Fulcher, Mr. Gosar, Ms. Herrell, Mr. LaMalfa, Mr. Lamborn, Mr. McClintock, Mr. Moore of Utah, Mr. Newhouse, Mr. Simpson, and Mr. Stewart) introduced the following bill; which was referred to the Committee on Natural Resources, and in addition to the Committee on Agriculture, for a period to be subsequently determined by the Speaker, in each case for consideration of such provisions as fall within the jurisdiction of the committee concernedA BILLTo prohibit the Secretary of the Interior and the Secretary of Agriculture from conditioning any permit, lease, or other use agreement on the transfer of any water right to the United States, and for other purposes.1.Short titleThis Act may be cited as the Western Water Security Act.2.Policy developmentWhen developing any rule, policy, directive, management plan, or similar Federal action relating to the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement, the Secretary—(1)shall—(A)recognize the longstanding authority of the States relating to evaluating, protecting, allocating, regulating, permitting, and adjudicating water use; and(B)coordinate with the States to ensure that any rule, policy, directive, management plan, or similar Federal action is consistent with, and imposes no greater restriction or regulatory requirement, than applicable State water law; and(2)shall not—(A)assert any connection between surface and groundwater that is inconsistent with such a connection recognized by State water law; or (B)take any action that adversely affects the authority of a State in permitting the beneficial use of water, adjudicating water rights, definitions established by a State with respect to the term beneficial use, priority of water rights, or terms of use, or any other rights or obligations of a State established under State law.3.Treatment of water rightsThe Secretary shall not—(1)condition the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on the transfer of any water right (including joint and sole ownership) directly or indirectly to the United States, or on any impairment of title or interest, in whole or in part, granted or otherwise recognized under State law, by Federal or State adjudication, decree, or other judgment, or pursuant to any interstate water compact; or(2)require any water user (including any federally recognized Indian Tribe) to apply for or acquire a water right in the name of the United States under State law as a condition of the issuance, renewal, amendment, or extension of any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement.4.Effect(a)Existing authorityNothing in this Act limits or expands any existing legally recognized authority of the Secretary to issue, grant, or condition any permit, approval, license, lease, allotment, easement, right-of-way, or other land use or occupancy agreement on Federal land that is subject to the jurisdiction of the Secretary.(b)Reclamation contractsNothing in this Act in any way interferes with any existing or future Bureau of Reclamation contract entered into pursuant to Federal reclamation law (the Act of June 17, 1902 (32 Stat. 388, chapter 1093), and Acts supplemental to and amendatory of that Act).(c)Endangered species actNothing in this Act affects the implementation of the Endangered Species Act of 1973 (16 U.S.C. 1531 et seq.).(d)Federal reserved water rightsNothing in this Act limits or expands any existing and future reserved water rights of the Federal Government on land administered by the Secretary.(e)Federal power actNothing in this Act limits or expands authorities pursuant to section 4(e), 10(j), or 18 of the Federal Power Act (16 U.S.C. 797(e), 803(j), 811).(f)Indian water rightsNothing in this Act limits or expands any existing and future reserved water right or treaty right of any federally recognized Indian Tribe.(g)Federally held state water rightsNothing in this Act limits the ability of the Secretary, through applicable State procedures, to acquire, use, enforce, or protect a State water right owned by the United States.(h)Interstate CompactsNothing in this Act effects the allocations contained in, or limitations and requirements of, any interstate water compact or Supreme Court decree interpreting or enforcing the same.5.DefinitionsIn this Act:(1)SecretaryThe term Secretary means, as applicable—(A)the Secretary of Agriculture; or(B)the Secretary of the Interior.(2)Water rightThe term water right—(A)means any surface, groundwater, or storage use filed, permitted, certificated, confirmed, decreed, adjudicated, or otherwise recognized by a judicial proceeding or by the State in which the user acquires possession of the water or puts it to beneficial use; and(B)includes water rights of federally recognized Indian Tribes.